DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on June 17, 2022.  As directed by the amendment: claims 1, 10, and 17 have been amended and new claims 21 and 22 have been added.  Thus, claims 1-7, 9-15, and 17-22 are presently pending in the application.

Information Disclosure Statement
The information disclosure statement filed December 20, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no English language translation of NPL Mine Rescue Equipment has been received in the application.

Claims 1-7, 9-15, and 17-20 are allowed based on the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record James Pan on August 15, 2022.

The application has been amended as follows: 

In claim 1 line 11, the term “side.” has been changed to 
	--side; 
wherein P1 is further regulated by selectively reducing P1 through a third proportional valve connected to the first proportion valve and the airway; and P2 is further regulated by selectively reducing P2 through the second proportional valve.--

In claim 10 line 14, the term “side.” has been changed to
	--side; 
selectively releasing the ventilation gas through a third proportional valve connected to the first proportion valve and the airway; and selectively adding the ventilation gas supplied to the airway through the second proportional valve.--

In claim 17 line 3, the term “pump; and” has been changed to --pump;--

In claim 17 line 12, the term “side.” has been changed to
--side; and the internal pressure is selectively reduced through a third proportional valve connected to the first proportional valve and an airway of the lung, and the external pressure is regulated by selectively reducing the external pressure through the second proportional valve.--

Please cancel claim 21.

Please cancel claim 22.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least a method of ventilating a lung including wherein P1 is further regulated by selectively reducing P1 through a third proportional valve connected to the first proportion valve and the airway; and P2 is further regulated by selectively reducing P2 through the second proportional valve, as recited by claim 1 lines 12-14.
The prior art of record, alone or in combination, also fails to teach at least a method of ventilating excised lungs including selectively releasing the ventilation gas through a third proportional valve connected to the first proportion valve and the airway; and selectively adding the ventilation gas supplied to the airway through the second proportional valve, as recited by claim 10 lines 15-18.
The prior art of record, alone or in combination, also fails to teach at least a method of ventilating a lung including the internal pressure is selectively reduced through a third proportional valve connected to the first proportional valve and an airway of the lung, and the external pressure is regulated by selectively reducing the external pressure through the second proportional valve, as recited by claim 17 lines 12-14.
The closest prior art of record includes Argoudelis (US 2011/0294108) who teaches a system for ex vivo lung research including applying a second pressure to an exterior of a lung and varying P2 to change a pressure differential so as to cause the lung to breath; but Argoudelis does not teach applying a first pressure to an airway of the lung, wherein P1 is above an atmospheric pressure, and first, second, and third proportional valves used to regulate P1 and P2.
The closest prior art of record further includes Habashi (US 2008/0295839) who teaches a ventilator apparatus including a pressure source that applies a positive pressure to an airway of the lung and a second pressure to the exterior of the lung; but Habashi does not disclose first, second, and third proportional valves used to regulate P1 and P2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785     

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785